DETAILED ACTION
Amended claims, amended drawings, and amended specification, filed 15 June 2022 have been entered. Claims 1, 4-6, 21, 23-28, and 30-34 remain pending. The amendments have overcome the drawing objections of the previous office action.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tischer (US 5,848,538).
Regarding claim 1, Tischer discloses a tank body (fig 2, oil supply tank 28, c 4 l 2) for transporting and spraying a liquid (transporting and spraying a liquid is intended use of the pumping system in the preamble, and will not be given patentable weight since no structural difference in the claims results from the intended use of the pump, See MPEP 2111.02; the liquid is oil within the oil supply tank, c 2 l 43), the tank body comprising: a plurality of walls (fig 2 depicts oil supply tank 28, top, bottom, and head wall 44, c 4 l 35, 52) forming a receptacle (fig 2, oil supply tank 28, c 4 l 2) configured to receive the liquid (liquid refrigerant and oil in the chiller oil supply tank, c 2 l 43-46); and a pump system (pump 36, c 4 l 6) supported by at least one of the plurality of walls (fig 2, pump is support via head wall 44, c 4 l 33-36), the pump system comprising a liquid end (pump 36 and impeller 34 outside of headwall 44, c 4 l 5-6), a power frame (motor 26, c 4 l 1-2), and a pump outlet pipe (fig 3, discharge piping 84, c 5 l 9-10), at least a portion of the power frame being configured to be disposed in the liquid in the receptacle (fig 2,. Pump motor 26 is in oil in order to cool it, c 4 l 37-41), wherein the liquid end comprises an impeller (impeller 34, c 4 l 5), and wherein the impeller and the pump outlet pipe are disposed outside the receptacle (fig 3, impeller 34 and discharge piping are depicted outside of head wall 44). 
Regarding claim 4, Tischer discloses the tank body of Claim 1, wherein the liquid end further comprises a pump inlet pipe (fig 3, intake piping 80, c 5 l 7-8), and wherein the pump inlet pipe is disposed outside of the receptacle. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cable (US 3,810,487) in view of Tischer.
Regarding claim 1, Cable discloses a tank body (fig 5, tank bay 19, c 2 l 53, comprising tanks 27, 28 and 29, c 3 l 9-12) for transporting and spraying a liquid (tanks 28 and 29 contain motor oil, c 4 l 47; oil is delivered via hose 58, or 59, c 4 l 65-68; examiner notes that spraying is an intended use in the preamble and will not be given patentable weight since no structural difference in the claims results in the intended use of the pump, See MPEP 2111.02), the tank body comprising: a plurality of walls (fig 5, walls for tanks 27, 28, and 29 including the walls that separate the tanks, walls are made of steel, c 3 l 7-9) forming a receptacle (motor oil tank 28 or 29) configured to receive the liquid; and a pump system (oil pumps 88 or 92, c 4 l 52) supported by at least one of the plurality of walls, the pump system comprising a liquid end (inlet pipe 87 extend into the oil tanks, c 4 l 53-56), a power frame, and a pump outlet pipe (fig 5, either pipe outlet 89, or 94, c 4 l 63-67).  Cable does not disclose at least a portion of the power frame being configured to be disposed in the liquid in the receptacle, wherein the liquid end comprises an impeller, and wherein the impeller and the pump outlet pipe are disposed outside the receptacle.
Tischer teaches an analogous pump (pump 36, c 4 l 6), a motor (motor 26, c 4 l 1-2), a receptacle (oil supply tank 28, c 4 l 2), and a pump outlet pipe (discharge piping 84, c 5 l 9-10),  wherein at least a portion of the power frame is configured to be disposed in the liquid in the receptacle (fig 2, pump motor 26 is in oil in order to cool the motor, c 4 l 37-41), wherein the liquid end comprises an impeller (impeller 34, c 4 l 5), and wherein the impeller and the pump outlet pipe are disposed outside the receptacle (fig 3, impeller 34 and discharge piping are depicted outside the head wall).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the pump and motor of Cable with the pump and motor submerged in oil of Tischer in order to ensure that the motor receives cooling oil irrespective of pumping conditions (Tischer, c 2 l 11-14, 43-48), thereby increasing the longevity of the motor.
Regarding claim 6, Cable in view of Tischer teaches the tank body of Claim 1, comprising a tank (fig 5, tank bay 19, c 2 l 53) supported by a frame (legs 40, c 2 l 63), the receptacle being disposed in the tank (both tanks 28 and 29 are sub-compartments of tank bay 19, c 3 l 7-12), the frame being configured to be supported by a chassis (truck body 16, c 2 l 51), the chassis being configured to transport the liquid (van is mobile, c 1 l 6).
Claims 5, 21, 23-28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tischer in view of Mayer (US 5,226,294).

Regarding claim 5, Tischer discloses the tank body of Claim 1. Tischer does not disclose wherein the power frame comprises a … motor, and wherein the portion of the power frame disposed inside the receptacle is the hydraulic motor.   Tischer does not disclose the motor is a hydraulic motor.
Mayer teaches an analogous pump (compressor 14, c 2 l 33) wherein the motor is a hydraulic motor (hydraulic motor 18, c 2 l 36). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add the hydraulic motor of Mayer to the drive shaft of Tischer as taught by Mayer in order to use a hydraulic pump of the truck as a power source, thereby increasing the utility of the refrigerant compressor system for application in transport by having both electrical and hydraulic power sources for the pump (abstract), thereby allowing the respective motor to be used when hydraulic power is available but not electric power, or when electric power is available but not hydraulic power (Mayer, c 3 l 56-57, 64-66).
Regarding claim 21, Tischer discloses a tank body (fig 2, oil supply tank 28, c 4 l 2) for transporting a liquid (transporting a liquid is intended use in the preamble, and will not be given patentable weight since no structure is the claims is imparted by the intended use; oil in the oil supply tank, c 2 l 43), the tank body comprising: a wall (fig 2 depicts lubricant pump housing 54, top, bottom, and head wall 44, c 4 l 35, 52) forming a receptacle (oil supply tank 28, c 4 l 2) configured to receive the liquid; and a pump system (pump 36, c 4 l 6) supported by the wall and comprising a … motor (motor 26, c 4 l 1-2), an impeller (impeller 34, c 4 l 5), and a pump outlet pipe (fig 3, discharge piping 84, c 5 l 9-10), the … motor being configured to be disposed in the liquid in the receptacle (pump motor 26 is immersed in the oil in order to cool it, c 4 l 37-41) and the impeller and the pump outlet pipe being disposed outside the receptacle (fig 3, impeller 34 and discharge piping are depicted outside of head wall 44).   Tischer does not disclose the motor is a hydraulic motor.
Mayer teaches an analogous pump (compressor 14, c 2 l 33) wherein the motor is a hydraulic motor (hydraulic motor 18, c 2 l 36). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add the hydraulic motor of Meyer to the drive shaft of Tischer as taught by Mayer in order to use a hydraulic pump of truck as a power source, thereby increasing the utility of the refrigerant compressor system for application in transport by having both electrical and hydraulic power sources for the pump (abstract, See Claim 5).
Regarding claim 23, Tischer in view of Mayer teaches the tank body of Claim 21, wherein the … motor is configured to be driven by a working fluid (Mayer, hydraulic fluid, c 2 l 40). 
Regarding claim 24, Tischer in view of Mayer teaches the tank body of Claim 23, wherein the working fluid is a hydraulic fluid (id.). 
Regarding claim 25, Tischer in view of Mayer teaches the tank body of Claim 23, wherein the working fluid is a food grade oil (food grade oil is an intended use, material or article worked does not limit apparatus claim, See MPEP 2115). 
Regarding claim 26, Tischer discloses the tank body of Claim 21, wherein the pump system further comprises a centrifugal pump (Tischer, centrifugal refrigerant pump 36, c 4 l 6). 
Regarding claim 27, Tischer discloses a tank body (fig 2, oil supply tank 28, c 4 l 2) for transporting a liquid (transporting a liquid is intended use in the preamble, and will not be given patentable weight since no structure is the claims is imparted by the intended use; oil in the oil supply tank, c 2 l 43), the tank body comprising: a wall (fig 2 depicts lubricant pump housing 54, top, bottom, and head wall 44, c 4 l 35, 52) forming a receptacle (oil supply tank 28, c 4 l 2) configured to receive the liquid; and a pump system (pump 36, c 4 l 6) comprising a … motor (motor 26, c 4 l 1-2), a pump (pump 36, c 4 l 6), and a pump outlet pipe (fig 3, discharge piping 84, c 5 l 9-10), the … motor being configured to drive the pump, the … motor being configured to be disposed in the liquid inside the receptacle (pump motor 26 is immersed in the oil in order to cool it, c 4 l 37-41), the pump comprising an impeller (impeller 34, c 4 l 5), and wherein the impeller and the pump outlet pipe are disposed outside the receptacle (fig 3, impeller 34 and discharge piping are depicted outside of head wall 44).   Tischer does not disclose the motor is a hydraulic motor.
Mayer teaches an analogous pump (compressor 14, c 2 l 33) wherein the motor is a hydraulic motor (hydraulic motor 18, c 2 l 36). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add the hydraulic motor of Meyer to the drive shaft of Tischer as taught by Mayer in order to use a hydraulic pump of truck as a power source, thereby increasing the utility of the refrigerant compressor system for application in transport by having both electrical and hydraulic power sources for the pump (abstract, See Claim 5).
Regarding claim 28, Tischer in view of Mayer teaches the tank body of Claim 27, wherein the hydraulic motor and the pump share a drive shaft (Mayer, fig 1, shaft 38, 40, rotor 24 couples shafts 38 and 40 in rotation, thereby  connects hydraulic motor 18 and compressor 14, c 2 l 61-65). 
Regarding claim 30, Tischer in view of Mayer teaches the tank body of Claim 27, wherein the hydraulic motor is configured to be driven by a working fluid (Mayer, hydraulic fluid, c 2 l 40). 
Regarding claim 31, Tischer in view of Mayer teaches the tank body of Claim 30, wherein the working fluid is a hydraulic fluid (id.). 
Regarding claim 32, Tischer in view of Mayer teaches the tank body of Claim 30, wherein the working fluid is a food grade oil (food grade oil is an intended use, material or article worked does not limit apparatus claim, See MPEP 2115). 
Regarding claim 33, Tischer in view of Mayer teaches the tank body of Claim 30,  Mayer further teaches, further comprising an inlet line (Mayer, fig 1, hydraulic line 88, c 3 l 60) and a return line (Mayer, hydraulic line 90 return, c 3 l 61-62), and wherein the inlet line and the return line are configured to provide a flow path for the working fluid to reach the hydraulic motor (Mayer, the hydraulic fluid flows through the hydraulic motor via the hydraulic lines 88 and 90, c 3 l 55-63).  It would have been obvious ta a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add hydraulic lines 88 and 90 to the oil supply tank walls of Tischer in order to power the hydraulic motor for the pump as taught by Mayer.
Regarding claim 34, Tischer in view of Mayer discloses the tank body of Claim 33. Mayer further teaches wherein the inlet line and the return line pass through the wall at a location (Mayer, hydraulic lines 88 and 90 enter and exit housing 20 via sealed access openings, c 3 l 55-63).  It would have been obvious ta a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add sealed access openings for hydraulic lines 88 and 90 to the oil supply tank walls of Tischer in order to prevent liquid from escaping the refrigeration system, thereby preventing the system from leaking fluid and ceasing to operate (Mayer, liquid refrigerant is held within the bottom 68 of housing 20, c 3 43-45). Examiner notes that the shell 20 of Mayer is analogous to the oil supply tank of Tischer because both accumulate a liquid in the lower part of a tank outside the body of the compressor motor such that the motor is in contact with fluid and while the fluid is kept within the system. Mayer has liquid refrigerant in the tank, which must be maintained for the refrigeration cycle; while Tischer has oil in its tank, which must be maintained for lubrication and cooling. Therefore the addition of the sealed access openings for the combination of Tischer in view of Mayer is directed to the shared interest in maintaining fluid in the system.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 21, 23-28, and 30-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746            

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746